Citation Nr: 0527151	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depression with panic attacks.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran has active service from June 2000 to March 2002.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
granted service connection for major depression with panic 
attacks, and assigned a 30 percent evaluation, effective from 
the March 2, 2002, the day following separation from active 
duty. Thereafter, the matter was transferred to the Hartford, 
Connecticut, RO, which now has jurisdiction.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In April 2003, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record.

The veteran requested a videoconference hearing before a 
Veterans Law Judge of the Board, and was notified of the 
scheduled hearing in a letter dated in January 2005 to her 
last known address in Connecticut. The claims file notes that 
the veteran failed to report for the hearing without 
explanation, and the notification letter has not been 
returned by the United States Postal Service as 
undeliverable. She has not requested rescheduling of the 
hearing. Therefore, the Board will proceed as if the hearing 
request has been withdrawn.  See 38 C.F.R. §  20.704 (2004).


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue have been obtained

2.  The veteran's major depression with panic attacks more 
closely approximates productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms such as depressed mood, anxiety, panic 
attacks (weekly or less often); occupational and social 
impairment productive of reduced reliability and productivity 
including flattened affect, panic attacks more than once a 
week, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships are not shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for major depression with panic attacks have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.7, 
4.126, 4.130, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the regulations implementing it provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify a 
claimant and the claimant's representative, if any, of any 
information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim. As part of this notice, VA is to specifically 
inform the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. In addition, VA is required 
to notify the claimant to submit any pertinent evidence in 
her possession.

A precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003 (Dec. 22, 2003)) has recently held that, in appeals such 
as the present one, which are generated by a notice of 
disagreement with a VA rating determination on a claim for 
which VA has already given the notice required by 38 U.S.C. 
§ 5103(a), VA must issue a statement of the case if the 
disagreement is not resolved, but the VCAA does not require 
VA to provide additional notice of the information and 
evidence necessary to substantiate the newly raised claim. 
This precedent opinion by the VA General Counsel is legally 
binding upon the Board. See 38 U.S.C.A. § 7104(c) (West 
2002). Therefore, to this extent, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations with respect to the 
current appeal pertinent to a higher initial rating for the 
service-connected major depression with panic attacks. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, the decision granting service connection 
and assigning an initial evaluation for the veteran's 
psychiatric disability was entered in May 2002. Specific 
notice under the VCAA was not provided because the evidence 
of record at the time of the decision were sufficient to 
establish the veteran's entitlement to service connection for 
the disability. Nevertheless, the RO provided VCAA 
notification letters in June 2004, and again in March 2005 to 
the veteran's new address in Florida, notifying her of the 
evidence necessary to substantiate her claim, of which 
portion, if any, of the necessary evidence must be provided 
by her and which part, if any, VA will attempt to obtain on 
her behalf. The veteran was provided adequate time to 
respond.

When last before the Board in March 2005, the case was 
remanded for further development, which has been completed to 
the extent possible. As part of the requested development, 
the appellant was scheduled for VA psychiatric examination at 
the VA Medical Center (MC) in Orlando, Florida, to which she 
had relocated, and was notified of such in a June 2005 letter 
to her last address of record in Florida. The appellant was 
also notified of the consequences of failure to report for 
the examination pursuant to 38 C.F.R. § 3.655. However, she 
failed to report for the VA examination without explanation, 
and there is no reason to believe that she would appear if 
another attempt were made to afford her such an examination. 
Neither the veteran nor her representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate her claim. The Board is also unaware of any such 
evidence. Additionally, records of VA post-service medical 
treatment up to June 2005 have also been obtained and 
associated with the claims folder. VA examinations addressing 
the veteran's disability are of record. She was also afforded 
a hearing at the RO in April 2003, and was scheduled for a 
requested hearing before the Board, but failed to appear. 

The Appeals Management Center readjudicated the veteran's 
claim in July 2005, issuing a supplemental statement of the 
case. The Court has held that, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, she 
cannot passively wait for it in those circumstances where she 
may or should have information that is essential in obtaining 
the putative evidence." See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). In the Board's opinion, any procedural 
errors on the RO's part were harmless and non prejudicial to 
the to the veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993). Accordingly, the Board will proceed with the merits 
of the case.

II.  Factual Background

Review of the record reflects that the veteran developed 
major depression and panic attacks following loss of her 
first child in 2001 in service. After a medical evaluation 
board recommendation, she was discharged in March 2002.

A May 2002 RO rating decision granted service connection for 
major depression with panic attacks, (hereinafter psychiatric 
disability), and assigned a 30 percent disability rating 
effective from March 2, 2002. The veteran appealed, and in a 
March 2005 decision, the Board remanded the case for further 
development.

A January 2001 VA medical evaluation board (MEB) examination 
reflects a diagnosis of major depressive disorder and panic 
disorder without agoraphobia. It was noted that the veteran 
lost a child due to preterm labor, and developed depression 
thereafter. She presented at the Life Skills Center in 
service, in September 2001, with symptoms of panic and 
overwhelming feelings of sadness and anxiety related to loss 
of her child six weeks earlier. She was seen for weekly 
supportive psychotherapy during the following 3&1/2 months 
and was referred for psychiatric treatment in October 2001. 
She declined treatment with anxiolytics and antidepressant 
medications for fear of possible side effects. She had 
chronically depressed mood, with associated anhedonia, 
apathy, insomnia, inattention and anergia, with five 
recurrent panic attacks to the emergency room. Her panic 
attacks varied from multiple times a day to once a month. In 
December 2001 she again declined treatment with medications. 
However, in January 2002, she was treated with Prozac and 
Restoril for sleep.

On mental status examination she was alert and oriented to 
place, person, and time, and was well groomed. She had 
limited eye contact. Speech was quiet and flattened, but not 
pressured, and generally fluent. Mood was mildly to 
moderately depressed. She displayed a flat, dysphoric affect. 
Thought processes were organized and logical, with no 
concentration problems and no evidence of psychotic symptoms. 
She denied suicidal or homicidal ideation intent or plan. 
Insight and judgment were grossly intact, however, 
expectations were often unrealistic. Diagnosis included AXIS 
I: major depressive disorder, single episode, mild severity; 
AXIS II: deferred; AXIS III: endometriosis; AXIS IV: 
pregnancy loss; AXIS V: GAF of 60.

The examiner concluded that the veteran suffered from major 
depressive disorder and panic disorder without agoraphobia, 
and her condition had seriously compromised her ability to 
perform military duties and could be expected to negatively 
impact her future performance for the foreseeable future. Her 
prognosis with adequate treatment was fair, requiring 
frequent psychotherapy for 6-12 months and psychiatric 
medication for at least one year. The examiner indicated that 
after a single episode of major depression, roughly 50% of 
individuals will experience a second episode of depression in 
the future. More concerning, panic disorder is a chronic and 
relapsing illness, and based on the examination, the examiner 
recommended that the veteran be discharged from active duty.

On February 2002 VA psychiatric examination prior to her 
discharge, the veteran reported no prior history of mental 
health treatment until loss of a child in service, in July 
2001, after which she developed depression. She was then seen 
at the mental health office on a weekly basis since that time 
and was on Prozac 20 mg and Restoril 15 mg a day. She 
described feeling slightly more relaxed and more interested 
in doing things although she had not resumed her regular 
activities other than her work and some home chores. Sleep 
had improved from nightly medication. She had been seen in 
the emergency room once in the Fall for a panic attack. The 
veteran was noted as working 12 hours shifts, 4 days off and 
4 days on. She denied suicidal ideation, and endorsed crying 
spells several times a week. Pregnancy-related things made 
her cry and more depressed. She was seen at the emergency 
room once for what turned out to be a panic attack. 

She was living in an apartment with her husband of one year. 
She planned to go to college, although she did not feel well 
enough to do so at that time. She described a daily work 
schedule, and that she had difficulty engaging in any 
recreational activities, especially since having been an 
athlete in high school. She had two friends that she visited 
and talked to on the telephone.

Mental status examination showed the veteran was sad 
appearing, soft spoken and cooperative. There was limited eye 
contact and response to questions had little elaboration. 
Mood was moderately depressed. She was alert and oriented to 
time, person, and place. Speech was logical without loose 
associations. She denied suicidal or homicidal ideations, 
hallucinations, or delusions. Recent and remote memory were 
intact for current events and past history, and she denied 
any family history of depression or psychiatric treatment.

Psychiatric assessment was that the veteran presented with 
symptoms of a major depressive episode with panic attacks 
following loss of a child. The examiner noted that although 
somewhat improved compared to three or four month prior, she 
remained with a significant amount of depressive symptoms. It 
was felt that return to her family once she is discharged 
would be of some benefit to her although she will have a 
number of months of recovery. She was advised to continue 
with antidepressants and sleep medications, and that she 
would probably benefit from ongoing psychotherapy. Diagnoses 
included major depressive disorder and panic attacks; GAF was 
noted at 55. The examiner opined that the veteran's prognosis 
for work was somewhat unclear, and that she was managing a 
very non-pressurized, very routinized job. Whether she would 
be able to handle college and/or a full-time employment in 
the competitive arena was unclear, but should be clearer 
within six months when she was home and had had further 
treatment. The veteran was discharged in March 2002.

In a May 2002 rating action, the RO granted service 
connection for major depressive disorder and panic disorder, 
and assigned a 30 percent rating effective from March 2, 
2002.

In a December 2002 VA Form 9 substantive appeal, the veteran 
related that her life in the military was very depressing and 
losing a child was very overwhelming. 

VA outpatient treatment notes from May 2002 to May 2003 
reflect treatment for other conditions. In a May 2002 
clinical obstetrics addendum, the veteran responded 'no' to 
the question of whether she was depressed.

In an April 2003 hearing before a hearing officer at the RO 
the veteran testified to the effect that taking care of a new 
son was stressful, and tiredness and depression placed stress 
on her relationship with her husband. She also described her 
panic attacks as inability to breathe. She was not working at 
that time. She also indicated that she did not like to take 
the medications for her depression, but went to church on 
Sundays.

In a March 2005 decision, the Board remanded the issue for 
further development and clarification. 

VA outpatient treatment notes from June 2004 to June 2005 
show treatment for various conditions other than major 
depressive disorder and panic attacks. 

In March 2005, the RO provided another VCAA notification 
letter to the veteran's new address in Florida, advising her 
of VA's duties to assist her in the development of her claim, 
and of the evidence required to substantiate the claim. 

In a letter dated June 2, 2005, the RO notified the veteran 
at her Florida address that she would be scheduled for VA 
examination. A heading titled "If you don't report for the 
examination" provided as follows: The law states that when a 
claimant, without good cause, fails to report for an 
examination or reexamination, the claim shall be rated based 
on the evidence of record. Example of good cause includes, 
but is not limited to, illness or hospitalization of the 
claimant, death of a family member, etc. Without the 
examination, we may have to deny your claim, or you might be 
paid less than you otherwise would."

The veteran was then notified in a June 2005 letter to her 
Florida address, that she had been scheduled for a VA 
examination. The veteran failed to appear for the scheduled 
VA examination, without explanation.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

The veteran's current disorder, diagnosed as major depression 
with panic attacks, is currently rated at 30 percent, under 
Diagnostic Code (Code) 9411. However, the Board finds it to 
be more appropriately rated in accordance with the provisions 
of 38 C.F.R. § 4.130, Code 9434 which provide that a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted for disability productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 

Total occupational and social impairment, a 100% rating, 
requires: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).

A score of 31 to 40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood." A score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." A 
score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)." A score of 61-70 is 
indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

Finally, where the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability is at issue, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In the present case the Board finds that the veteran's major 
depressive disorder and panic attacks do not more closely 
approximate the criteria for a higher 50 percent disability 
rating from the date of service connection. Although a 
January 2001 MEB reported frequent panic attacks and flat 
affect, when examined in February 2002, flat affect was not 
identified, and a history of only one panic attack in the 
Fall was reported. The examiner noted that the veteran's 
condition had improved. Although her mood was moderately 
depressed, her thinking, speech, and judgment have been 
consistently reported as logical in both VA examinations, 
without loose associations, impaired judgment, or suicidal 
thoughts. In April 2003, she testified that she had a new 
baby, was still in her marriage, and was not working. She did 
not like taking the medications, and was apparently able to 
manage her disability by other means including going to 
church on Sunday. Further, VA outpatient treatment records 
from February 2002 to June 2005 reflect no complaints or 
treatment for the psychiatric disability, and a May 2002 VA 
clinical addendum for obstetrics care, the veteran responded 
'no' to the question of whether she was depressed.

There are estimated GAF scores of 60 and 55 denoting moderate 
social and occupational impairment. However, when evaluating 
a mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission. When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126. 
Accordingly, after consideration of the GAFs for social 
impairment as well as a comprehensive review of all evidence, 
the Board concludes that the evidence does not support the 
assignment of a higher rating.

As discussed above, due to the veteran's failure to 
cooperate, the VA examination ordered by the Board to clarify 
the severity of the veteran's disability was not performed. 
Consequently, the Board must decide the claim on the current 
record. See 38 C.F.R. § 3.655. Consideration has been given 
to assigning a staged rating; however, the Board finds no 
facts to support such ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Consideration has also been given as to whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration. The record 
reflects that the veteran has not required hospitalization 
for the disability. In addition, the manifestations of the 
disability are those contemplated by the schedular criteria. 
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of the rating assigned. Therefore, the Board has concluded 
that referral of the case for extra-schedular consideration 
is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for major depression with panic attacks is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


